                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CIVIL CASE NO. 5:16-cv-114-RJC
                     CRIMINAL CASE NO. 5:11-cr-11-RJC-DSC-1

ADAM JOE LOUIS JORDAN, III,                          )
                                                     )
                                                     )
                       Petitioner,                   )
                                                     )
vs.                                                  )               ORDER
                                                     )
UNITED STATES OF AMERICA,                            )
                                                     )
                  Respondent.                        )
________________________________                     )

       THIS MATTER is before the Court on the Government’s motion, requesting that the

Court continue holding this action in abeyance, pending a decision by the United States Supreme

Court in United States v. Davis, No. 18-431 (pet’n granted Jan. 4, 2019). (Doc. No. 8). According

to the Government’s motion, counsel for Petitioner does not object to its request. (Id.).

       Based on the reasons given by the Government, and without objection by Petitioner, the

Court concludes that the motion should be granted.

                                             ORDER

       IT IS, THEREFORE, ORDERED that the Government’s motion to continue holding this

case in abeyance, (Doc. No. 8), is hereby GRANTED and this matter is hereby held in abeyance

pending the Supreme Court’s decision in United States v. Davis, No. 18-431 (pet’n granted Jan. 4,

2019). Thereafter, the Government shall have 60 days from the date the Supreme Court issues its

decision in Davis in which to respond to Petitioner’s motion.

       IT IS SO ORDERED.



                                                 1
Signed: March 25, 2019




          2
